DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear how a slope is defined or how slope is calculated. For example, it is not clear if slope it based on the edges of the facets or on the planes of the facets; it not clear if slope is measured in the x-direction, y-direction, both directions, all directions, etc.; it is not clear how slope is measured in the case of a 
Further regarding claim 1, the terms "substantially planar" and ‘substantially curved” in claim 1 are relative terms which renders the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear at what point a portion goes from being substantially planar to substantially curved or if the terms potentially overlap. 
Regarding claim 2, it is not clear how slope magnitude cumulative distribution or rate change of the slope magnitude cumulative distribution is calculated. These calculations are not explained in the instant Specification nor the claims. 
Regarding claim 5, it is not clear how the variation in distribution of the azimuthal angles are being measured. Further, it is not clear how the distribution is being measured for the polar angles between 10 and 60 degrees or to what this distribution is being compared. Last, it is not clear how optical transmittance is calculated or at what wavelengths the measurement is made.
Regarding claim 11, it is not clear how a slope is defined or how slope is calculated as discussed above for claim 1.
Regarding claim 12, it is not clear how slope magnitude cumulative distribution or rate change of the slope magnitude cumulative distribution is calculated. These calculations are not explained in the instant Specification nor the claims. 
Regarding claims 13 and 14, it is not clear what is being defined by the term “microstructured surface per solid angle in units of square degrees have gradient magnitudes.” The terms is not defined in the claims or the instant Specification and it is not clear what the term encompasses or how it is measured.  
Regarding claim 15, it is not clear how the distribution within a particular one degree range is calculated.
Regarding claim 16, it is not clear how slope magnitude cumulative distribution or rate change of the slope magnitude cumulative distribution is calculated. These calculations are not explained in the instant Specification nor the claims. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, and 11-16 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Boyd et al. (US Pub. 2015/0116833A1).
Boyd discloses an embedded structured surface with random planar facets (abstract). Boyd does not disclose any of the specific properties in claims 1-2, 5, and 11-16. However examiner takes the position these would be expected due to the similarity in the structure in Boyd and the claimed structure (see Fig. 21a in Boyd and instant Specification, Fig. 37 where the two microstructures pictures appear substantially the same). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). As discussed above, the claimed structure and the structure taught in Boyd appear to be substantially the same, so the properties in claims 1-2, 5, and 11-16 would be expected in the structured surface of Boyd.
Further to the extent the properties of the structured surface are not expected, Boyd teaches that the structure may be modified according to the angles formed to create different effects in terms of substrate color mura pattern, sparkle, and haze ([0079]-[0088], Figs. 22a, 22b, and 23 and [0126]-[0132]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the surface structure of the embedded surface in Boyd could be varied including within the claimed parameters to achieve desired levels of substrate mura pattern, sparkle and haze. Wherein the general conditions of a claim are disclosed in the prior art, discovering the .
Claim 1, 2, 5, and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Pub. 2008/0225394 A1).
Lin discloses an optical element with a plurality of microlens elements where the size and shape of the elements may be different from each other and the arrangement may be random and arbitrary to perform light diffusion and light-redirecting effects without generating interference fringes (abstract, [0004], [0010] and [0011]). The microlens element is a polyhedron structure with the top being a point, line or plane and angles between the facets of 0 to 90 degrees and vertex angles of 30 to 150 degrees ([0006]-[0007]). Lin further discloses various examples of the microlens elements showing the different angles that may be formed ([0027]-[0035] and Figs. 4B, 5A and 6). 
Lin does not disclose the specific parameters of the structure as set forth in claims 1, 2, 5, and 11-16. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to vary the structures within the limits set forth in Lin to be within the parameters set forth in the instant claims to achieve desired light diffusion and light-directing effects. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the slopes or angles of the facets involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.

Response to Arguments
Applicant's arguments filed 6/29/2021 have been fully considered but they are not persuasive. 
Regarding the 35 USC 112 rejections, Applicant argues all rejections are conclusory with no showing that the limitations would not be clear to one of ordinary skill in the art. Regarding the rejection over claims 1 and 11, Applicant argues that calculating slope is well known in the in the art citing US Pub. 2015/0116833 without direction as to where the definition is found in the document. Further regarding claim 1, Applicant argues the term substantially is definite because the Office has not shown that it is indefinite. 
Regarding claims 2 and 16, Applicant argues it is well-known in the art how to determine distributions of slopes citing US Pub. 2015/0116833 without stating where in the document such a definition may be found. Applicant further states it is well-known in the art how to define a cumulative distribution from a distribution and how to determine a rate of change of any function including a cumulative distribution function.
Regarding claim 5, Applicant argues it is clear how a central portion of each facet defines an azimuthal angle along the plane of the microstructured surface and it would be clear to a person of ordinary skill in the art how to measure such angles for each facet and determine their distributions and variation in the distributions. Further 
Regarding claims 13 and 14, Applicant argues paragraph [0076] and Figs. 27K and 27L define the term microstructured surface per solid angle in units of square degrees have gradient magnitudes of specific degrees.
Regarding claim 15, Applicant argues the distribution within a particular one degree range is clear based on a reading of the instant Specification.
Examiner respectfully disagrees. First, Examiner disagrees that any of the rejections were conclusory as argued by Applicant and most of the responses merely state that the definitions would be clear based on a reading of the instant Specification or cited prior art with no specific explanation of the terms or direction as to where in the instant Specification such an explanation may be found. If the terms and limitations are clear and well defined, Applicant should be able to define the terms or point to a specific place in the instant Specification where such a definition may be found (see MPEP 2173). The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311.
Regarding claims 1 and 11, Examiner was unable to locate and Applicant did not give a specific place in US Pub. 2015/0116833 A1 which defines slope. Further, it does not appear the instant Specification incorporates US Pub. 2015/0116833 A1 as providing such a definition. Thus, the term cannot be considered to be defined. 
Further regarding claim 1, the terms substantially as relating to planar and curved are considered relative terms because there is no explanation of what would be considered substantially curved and substantially planar. The use of the term substantially seems to make it possible for overlapping terms so that a portion of a facet may be both substantially curved and substantially planar. Therefore, the term is considered relative because there is no way for one or ordinary skill in the art to make a distinction between the two terms. 
Regarding claims 2 and 16, Examiner was unable to locate and Applicant did not give a specific place in US Pub. 2015/0116833 A1 of how to determine distributions of slopes. Further, Examiner was unable to locate any reference to US Pub. 2015/0116833 A1 in the instant Specification which would direct a person of ordinary skill in the art to look to that reference for a definition.  Applicant further fails to provide an explanation for how to define a cumulative distribution from a distribution and how to determine a rate of change of any function including a cumulative distribution function so terms are also still considered indefinite.
Regarding claim 5, Applicant does not provide an explanation nor points to a place in the instant Specification which provides an explanation for how a central portion of each facet defines an azimuthal angle along the plane of the microstructured surface or how to measure such angles for each facet and determine their distributions and 
Regarding claims 13 and 14, paragraph [0076] and Figs. 27K and 27L appear to give a result without giving an explanation on how the result is calculated. The paragraph and figures state the claimed values for different surfaces but there is no explanation for how these values were determined or calculated. Therefore, the instant Specification is not considered to define the terms such that a person of ordinary skill in the art would be able to calculate the values for any surface.
Regarding claim 15, Applicant has provided no explanation nor a place in the instant Specification where an explanation for how to calculate the distribution within a particular one degree range so the term is still not considered clear.
Regarding the 35 USC 102/103 rejection over Boyd, Applicant argues the slope distributions for Fig. 21 are provided in Figs. 22a and 22b where it is apparent from these figures that there is substantially 0% of the microstructured surface with slopes greater than about 60 degrees and less than 50% of the slopes are between 30 to 60 degrees and for this reason Boyd cannot be considered to anticipate the claimed invention. Applicant further argues that Boyd discloses planar facets so cannot be considered to disclose facets with a planar and curved portion. Regarding claim 2, Applicant argues the rate of change of the slope magnitude cumulative distribution around 20 degree in Boyd is not substantially less than around 60 degrees because there are substantially no slopes of at least 60 degrees and so the rate of change will be near zero. Applicant further argues it would not have been obvious to vary the structure 
Examiner respectfully disagrees. It is not clear that Figs. 22a and 22b in Boyd are measuring the same slope angles as claimed or how the two parameters are related. Further, it is clear looking at Fig. 21a that there are slope of 60 degrees or greater. Thus, Figs. 22a and 22b cannot be equated to the claimed slope calculations without a more thorough explanation of how the two are equivalent. Regarding the argument that the facets in Boyd do not contain both a planar and curved portion, the claimed terms are unclear, and based on the similarity of the Fig. 21a to Fig. 37 in the instant Specification, this limitation is considered inherent. 
Regarding the obviousness objection over Boyd, Boyd discloses substrate color mura, sparkle, and haze may be manipulated based on the structure of the prisms (Boyd, [0079]-[0088] and [0126]-[0132]). Therefore, Boyd discloses the result, a desired level of substrate color mura, sparkle, and haze, based on an effective variable, the structure of the faceted surface. Therefore, it would be obvious that the effective variable of how the surface is structured may be varied to achieve a desired result. Thus, Boyd is considered to render obvious the claimed invention.
Regarding the 35 USC 103 rejection over Lin, Applicant argues that Examiner has failed to provide any evidence that the results will be improved in Lin with the optimization to have the claimed properties. Applicant further argues that Lin does not disclose or suggest facets with a substantially planar portion and substantially curved peripheral portion. 
Examiner respectfully disagrees. First as discussed above, the terms substantially planar and substantially curved are unclear and may include overlapping definitions where the facets are generally planar. Thus, the structure in Lin with its various shapes is considered to teach the claimed structure as discussed above.
Regarding the result-effective variable, the results are light diffusion and light-directing effects where the effective variable is the structure of the prisms which includes the angles the prisms form ([0006]-[0007] and [0036]). The improvement would be manipulating the variable described in Lin to achieve a desired effect. Further, the claimed invention is attempting to achieve a similar result to Lin (instant Specification, [0057] and [0069] which discloses a light-directing effect and [0071] which discloses the desire for reduced sparkle or grainy texture (texture mura) which is similar to achieving light diffusion and eliminating interference fringes as taught in Lin, [0036]). Given the similarity in desired results, it would be expected that a person of ordinary skill in the art optimizing the teachings in Lin would achieve a structure with the claimed invention. Thus, Lin is considered to teach the claimed invention.
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 112 and 103 rejections over the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783